Citation Nr: 1022950	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-07 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic lumbosacral strain, evaluated as noncompensable for 
the period prior to August 31, 2009, and as 20 percent 
disabling since August 31, 2009.


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from 
January 1969 until January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2007 rating 
decision issued by the rating office (RO) in Waco, Texas, 
which continued a non-compensable rating for service 
connected chronic lumbosacral strain.  

The Board notes that, during the pendency of the appeal, in 
December 2009, the RO increased the Veteran's disability 
rating for chronic lumbosacral strain to 20 percent, 
effective August 31, 2009.  As this increase constitutes less 
than the maximum available benefit, it does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the Board will proceed with appellate review of 
the propriety of the assigned rating.

The Veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO in Waco, Texas; however, he subsequently 
withdrew this request in a May 2010 communication.  As such, 
the Board finds that the Veteran does not have an outstanding 
request for a hearing and will not be prejudiced by the Board 
moving forward to a final adjudication at this time.


FINDINGS OF FACT

1.  For the period prior to August 31, 2009, the Veteran's 
lumbar spine disability was not manifested by forward flexion 
limited to at least 85 degrees, or by combined motion of the 
thoracolumbar spine limited to at least 235 degrees, or by 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or contour.

2.  For the period since August 31, 2009, the Veteran's 
lumbar spine disability is not manifested by forward flexion 
of the thoracolumbar spine to 30 degrees or less; or by 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks during any 
previous one year period.





CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
lumbosacral strain for the period prior to August 31, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.1- 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain for the period since August 
31, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated March 2007, sent prior to the initial 
adjudication of the claim for an increased rating, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to an 
increased rating for lumbosacral strain, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Additional notice of the five elements of a 
service-connection claim, including the assignment of 
effective dates, was provided in a March 2007 letter pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, 
the Board finds that VA has met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
evidence developed or received in this case includes two VA 
spine examination reports, VA treatment records, and lay 
statements by the Veteran and a close friend.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn 
to the merits of the Veteran's claim.

Rating Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine include lumbosacral 
strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine. A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

Analysis

Service connection for chronic lumbosacral strain and a 0 
percent rating have been in effect since January 1973.  The 
Veteran filed a claim for increased evaluation in December 
2006, contending that he was experiencing extreme back pain.  
In his September 2008 notice of disagreement the Veteran 
reported experiencing intermittent back pain for the past 38 
years, stating that recently the pain has become more severe 
and has started to occur more frequently.  He experiences 
flares ever other month at a pain level of 8 or 9, on a scale 
of 1 to 10 with 10 being the most severe.  The Veteran's back 
flare-ups typically last 10 to 14 days, and he contended that 
he had to sell his business as a beekeeper at a major loss 
due to his inability to perform the lifting requirements 
involved.  In the December 2009 rating decision, the 
evaluation was increased to 20 percent, effective August 31, 
2009, the date of a VA examination report showing a worsening 
in the disability.

At a June 2007 VA examination, the Veteran reported the 
history of his back disability.  He stated the onset of back 
pain was in 1969 while on active duty with the Air Force.  
The Veteran was loading a missile when he experienced extreme 
back pain and could not move.  At that time, the Veteran was 
sent to the doctor and informed that the only way to treat it 
was through heat and aspirin.  The Veteran contends that he 
has experienced intermittent back pain for the past 38 years 
and recently the pain has become severe and occurs more 
frequently.  He characterized the pain as sharp, acute pain, 
which radiates to the buttock area.  He stated that the pain 
was typically triggered by bending, twisting, and lifting 
anything over 25 pounds.  The Veteran reported treatment with 
heat, massage and aspirin.  The Veteran walks unaided and 
reported the ability to walk one mile in 15 minutes when the 
back was not flared up.

Objectively, the June 2007 VA examination revealed that the 
thoracic spine had normal thoracic kyphosis and the lumbar 
spine had moderate lumbar lordosis as it is supposed to, but 
perhaps slightly flattened, and there was no tenderness over 
the dorsal spines in the lumbar spine area.  Additionally, 
sacroiliac joints and sacrosciatic notches were not tender.  
The Veteran had forward flexion 0 to 90 degrees, extension 0 
to 30 degrees, left lateral flexion 0 to 20 degrees, right 
lateral flexion 0 to 20 degrees, left lateral rotation 0 to 
30 degrees, right lateral rotation 0 to 30 degrees.  The 
examiner did not note any pain and indicated that there was 
no additional functional impairment following repetitive use 
at this examination and, therefore, stated DeLuca was 
negative.  DeLuca, 8 Vet. App. 202.

The examiner further stated that when the Veteran has a back 
flare-up, he is unable to forward flex or extend his back to 
any degree.  Moreover, rotation is severely limited and pain 
becomes a major functional impact.  The Veteran reported 
experiencing back flare-ups every couple of months that last 
approximately ten to fourteen days.  Neurological examination 
revealed no muscle weakness, normal sensory exam, normal 
reflexes at heel and ankle and normal heel/toe walk and 
tandem walk.

X-ray study of the lumbar spine reflected a moderate disk 
space narrowing at L4-L5 and L5-S1 and mild posterior facet 
hypertrophic changes at L5-S1.  There was no 
spondylolisthesis.  The VA examiner's diagnoses were chronic 
recurring back pain secondary to degenerative disk disease 
and degenerative arthritis in the lumbar spine.

VA treatment records from March 2009 to June 2009 document 
the treatment the Veteran received for his low back 
disability.  A March 2009 treatment record shows that the 
Veteran was suffering from severe back pain.  Furthermore, in 
a June 2009 treatment record the Veteran was diagnosed with 
chronic low back pain, multilevel face arthropathy, and 
multilevel bulging disc.  At that time, the examiner 
recommended strengthening exercises, icing and heating the 
back, and better posture.

In an August 2009 VA examination, The Veteran presented 
complaints of low back pain most of the time without 
significant radiation into the extremities.  He characterized 
his pain as dull to sharp pain depending on his activities.  
The Veteran's current form of treatment is several tablets of 
ibuprofen over a monthly period and bed rest.  The Veteran 
stated that he experienced flare-ups 24 to 30 over the past 
year with bed rest about two days.  The Veteran reported that 
he has been under the care of a physician in the four months 
prior to the VA examination.   The Veteran indicated that 
this physician treated him with a prescription of bed rest 
two times for two or more days.  

The Veteran utilized a cane to walk and wears a back brace 
when necessary.  The Veteran states he can walk over flat 
land at least one mile without stopping, however, uneven 
terrain is avoided and limited.  The Veteran also expressed 
that his gait was usually steady, although he had fallen 
occasionally sustaining superficial bruises, which have not 
required professional medical treatment.

The Veteran is able to wash, dress and transfer without any 
assistance.  He is limited in performing housekeeping chores 
and lifting.  The Veteran reported he could lift/carry a 
maximum of 40 pounds.  Prolonged standing and sitting are 
limited and he can climb one flight of stairs without 
stopping and occasionally can climb ladders.

Objectively, findings reflect that the Veteran walked without 
a significant limp and was able to rise up on his heels and 
toes.  He was also able to walk on his heels and toes, but 
complained of low back pain.  The Veteran completed a squat 
but indicated it caused lower back pain.  The Veteran stood 
erect, had good posture, and had a symmetrical appearance.  
The movement of the thoracolumbar spine was guarded and slow 
but smooth.  The Veteran had no excessive lordotic or 
kyphotic curves of the spine.

The Veteran's range of motion testing reflected forward 
flexion 0 to 60 degrees, extension 0 to 20 degrees, right and 
left lateral flexion 0 to 30 degrees, and right and left 
lateral rotation 0 to 30 degrees.  Repetitive movement of the 
thoracolumbar spine caused an additional loss of 10 degrees 
from active forward flexion after repetitive usage.  The 
Veteran complained of increasing pain and discomfort due to 
this activity.  There was no noted change in the Veteran's 
gait patter or spinal contour after repetitive usage.  The 
Veteran had no signs of radiculitis or radiculopathy on 
examination.  

Radiographs of the lumbosacral spine showed multiple level 
degenerative changes, retrolisthesis of L2 on L3, no 
definitive blastic or lytic lesions were identified and there 
were multiple level degenerative changes of the thoracic 
spine.  Additionally, a MRI study indicated degenerative 
changes of the lumbar spine with multiple level disk bulging 
L2-L3, L3-L4, and L4-L5.  Degenerative changes of the 
thoracolumbar on the MRI were also reporter, but there was no 
suggestion of metastatic disease.  The diagnostic impression 
from the June 2009 VA examination was degenerative 
osteoarthritis, thoracolumbar spine, retrolisthesis of L2 on 
L3, and multiple level degenerative disk disease of the 
lumbosacral spine.

The Board has reviewed the evidence of record and finds a 
compensable rating is not warranted for the period prior to 
August 31, 2009.  The June 2007 examination report showed 
that he was able to forward flex to at least 90 degrees, with 
no functional loss due to any factors such as pain.  His 
combined range of thoracolumbar motion exceeded 240 degrees, 
again without functional loss.  Neurologic examination was 
normal.  The Veteran's account of limited motion during flare 
ups has been considered, but notes that they are infrequent 
by the Veteran's own account.   

Accordingly, the Board finds that a compensable rating for 
the period prior to August 31, 2009 is not warranted.

As to the period since August 31, 2009, an evaluation in 
excess of 20 percent is not warranted for any period.  In 
this regard, in the June 2009 VA examination report, the 
Veteran had forward flexion to 60 degrees with an additional 
loss of 10 degrees of flexion secondary to pain.  For the 
entire increased rating period, including the one year period 
under consideration prior to receipt of the increased rating 
claim, the Veteran's lumbar spine disability has been 
manifested by forward flexion limited to 50 degrees at its 
worst.  Such impairment is well contemplated by, and warrants 
no more than, a 20 percent disability rating under Diagnostic 
Code 5237 (General Rating Formula for Diseases and Injuries 
of the Spine).

Additionally, during the increased rating period, there was 
no evidence of unfavorable ankylosis or reported episodes of 
incapacitation requiring physician prescribed bed rest 
lasting at least 4 weeks during the past year.  To that end, 
the Board notes the June 2009 VA examination report in which 
the Veteran reported that he had been prescribed bed rest for 
incapacitating episodes but only two times and only for two 
days, which does not amount to at least 4 weeks.  For these 
reasons, the Board finds that the Veteran is not entitled to 
a rating in excess of 20 percent based on incapacitating 
episodes for any period of the increased rating claim.  

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Board finds that the Veteran's service-connected 
lumbosacral spine disability is not so unusual or exceptional 
as to render impractical the application of the regular 
schedular standards at any time during the pendency of the 
evaluation period.  38 C.F.R. § 3.321(b)(1).  The Veteran has 
not reported symptoms that are not adequately considered by 
the rating criteria.  The schedular rating criteria 
specifically contemplates limitation of motion and function 
of the lumbar spine, including motion limited due to pain, 
including radiating pain, and contemplates limitation of 
motion during periods of flare up.

Further, the Board notes that the Veteran's low back 
disability has not necessitated frequent periods of 
hospitalization and there is no evidence that it resulted in 
marked interference with his employment.  The Board has 
considered the Veteran's report of some interference with 
employment, including selling his beekeeping business and 
switching to a desk job, but finds that the 20 percent 
disability rating adequately contemplates and compensates for 
such interference.  The facts of this case do not present 
such an extraordinary disability picture such that the Board 
is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for low back disability for the period 
prior to August 31, 2009, is denied.

A rating in excess of 20 percent for low back disability for 
the period since August 31, 2009, is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


